Citation Nr: 9922702	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-06 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to January 
1971, including service in the Republic of Vietnam.  

The veteran died in September 1983; the appellant is his 
surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
RO which determined that no new and material evidence had 
been presented to reopen the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  

In July 1998, the Board determined that new and material 
evidence had been presented, reopened the appellant's claim, 
and remanded the matter for additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on September [redacted], 1983, due to 
osteogenic sarcoma which was first manifested many years after 
service; the primary site was likely the rib with demonstrated 
metastatic involvement to the pleura, lung and chest wall.  

3.  The veteran is shown to have sustained a penetrating 
shell fragment wound to the right posterior thigh and a blast 
concussion with deafness and headaches in April 1951 during 
combat in Korea.  

4.  No competent evidence has been submitted to show that the 
veteran's metastatic osteogenic sarcoma was due to Agent 
Orange exposure or other disease or injury which was incurred 
in or aggravated by service.  

5.  The veteran was not shown to have a service-connected 
disability which caused or contributed materially in 
producing his death.  



CONCLUSION OF LAW

A well-grounded claim of service connection for the cause of 
the veteran's death has not been submitted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 
3.309, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his fatal cancer was caused by 
exposure to Agent Orange during service.  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his fatal cancer began in his 
lungs and was caused by exposure to Agent Orange during 
service.  In the alternative, she contends that the veteran's 
fatal bone cancer was caused by shrapnel injuries to the 
chest and ribs in service.  

The veteran had no disability which was determined to have 
been service connected at the time of his death.  

The veteran's service medical records are entirely negative 
for evidence of cancer.  Indeed, the first evidence of cancer 
was in 1983, many years after his separation from service.  

In April 1983, the veteran was seen at the Baptist Medical 
Center complaining of progressive onset of shortness of 
breath beginning over one month ago.  The initial impression 
was that the veteran was suffering from a probable malignant 
pleural effusion.  The veteran was admitted for further 
evaluation and was subsequently discharged in May 1983.  It 
was noted at discharge that all of his studies had been 
negative as for the cause of the pleural effusion which 
contained blood; specifically, cytology on the fluid was 
negative on two occasions and bronchoscopy, washings and 
pleural biopsy were also negative.  Furthermore, a CAT scan 
had failed to reveal any mass lesion in the chest.  

Two weeks later, the veteran again presented for treatment at 
Baptist Medical Center for persistent or recurrent pleural 
effusion, as well as persistent infiltrate.  At that time, it 
was noted that there was some question as to whether a full 
diagnosis was yet known.  In late May 1983, the veteran 
underwent a thoracotomy and biopsy of neoplasm, 
intrapleurally.  The final diagnosis was that of probable 
osteogenic sarcoma of the rib, left side.  

In July 1983, the veteran was admitted for chemotherapy.  The 
history of present illness was noted to have involved the 
development of left chest wall pain and left pleural effusion 
with initial work up demonstrating negative cytology and 
pleural biopsy.  The effusion continued, however, and the 
veteran eventually underwent an open thoracotomy on the left 
which revealed metastatic osteogenic sarcoma involving the 
pleura, lung, chest wall and rib.  It was further felt that 
it may have a rib primary in that previous bone scan had 
shown that tumor areas in the left chest had shown uptake of 
bone scanning agent, but no other site was detected that 
would suggest a primary other than the left ribs.  

The veteran was admitted to the hospital once again in August 
1983 because of severe, intractable, left rib pain.  History 
of osteogenic sarcoma presumably starting in one of the left 
ribs was noted.  The veteran's condition deteriorated 
rapidly, and, on September [redacted], 1983, he died at the age 
of 51 years.  The death certificate lists the immediate cause of 
death as that of osteogenic sarcoma.  

An October 1983 statement prepared by one of the veteran's 
treating physicians at the Baptist Medical Center, Robert E. 
Smith, Jr., M.D., indicated that the veteran had developed an 
osteogenic sarcoma of the left rib which had spread to the 
lungs, bilaterally, and eventually resulted in his death.  
Dr. Smith further noted that in taking a medical history from 
the veteran, he learned that the veteran had incurred 
shrapnel injuries to the chest and ribs while in service.  
According to Dr. Smith, there was some association of 
osteogenic sarcomas, which are unusual in adults, with prior 
bone injuries such that, while there was no way of proving 
it, the veteran's osteogenic sarcoma could have resulted from 
prior rib injury in service.  

A statement provided by the veteran's family physician, 
William Gause, Jr., M.D., and submitted in support of the 
appellant's claim in November 1996, also indicated that the 
veteran's death was the result of metastatic osteogenic 
sarcoma that probably originated in the left fifth, sixth and 
seventh ribs.  He further noted that the veteran had also had 
massive invasion of the left chest wall.  A subsequent 
statement issued by Dr. Gause in November 1996 related that 
it was his opinion that it was "certainly within the realm 
of possibility" that the veteran's exposure to Agent Orange 
was the causative factor in his developing carcinoma of the 
lung.  


Analysis

First, there is absolutely no medical evidence of cancer 
during the veteran's period of service or within one year of 
his separation therefrom.  Indeed, the appellant makes no 
such contention.  

In the first instance, the appellant contends that the 
veteran died from lung cancer due to Agent Orange exposure in 
service.  The Board recognizes the extensive effort which the 
appellant has expended in the prosecution of her claim, 
including the submission of the information relative to bone 
cancer; however, despite the statement submitted by Dr. Gause 
relating that it was "within the realm of possibility" that 
the veteran's Agent Orange exposure was the cause of his lung 
cancer, the competent and probative medical evidence shows 
that the veteran did not have primary lung cancer.  Rather, 
as initially conceded by Dr. Gause, the veteran's primary 
cancer was the osteogenic sarcoma which metastasized to his 
lungs. 

The Board is cognizant of the appellant's opinion that Agent 
Orange exposure caused the veteran's death and that the 
veteran died as a result of lung cancer.  As a lay person, 
however, she is not shown to have the expertise to proffer 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Indeed, there is no medical 
evidence that the veteran's primary cancer was one of those 
listed in the provisions of 38 C.F.R § 3.309.  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  Furthermore, even if the veteran's cancer had 
metastasized to his respiratory system, a cancer 
metastasizing from another primary site does not warrant 
consideration on the basis of presumptive service connection 
due to Agent Orange exposure.  See Darby v. Brown, 10 Vet. 
App. 243 (1997) (Widow not entitled to dependency and 
indemnity compensation where medical records indicated that 
the veteran's first diagnosis of cancer was for stomach 
cancer and that additional cancers, including lung cancer, 
which would be presumed service-connected for veteran's 
exposed to Agent Orange, developed as a result of the primary 
cancer metastasizing).

In the alternative, the appellant contends that the veteran's 
fatal bone cancer was caused by shrapnel injuries to the 
chest and ribs in service.  A review of the veteran's service 
medical records shows that, in April 1951, the veteran 
sustained a penetrating shell fragment wound to the right 
posterior thigh and a concussion on two separate occasions-
the first characterized as mild in nature and the second 
noted to be a blast concussion with deafness and headache.  

The Board is cognizant of the appellant's opinion that the 
veteran's osteogenic sarcoma was caused by shrapnel injuries 
incurred in service.  As noted hereinabove, as a lay person, 
the appellant is not shown to have the expertise to proffer 
medical opinions or diagnoses.  See Espiritu.  The Board also 
recognizes that Dr. Smith reported that, in taking a medical 
history from the veteran, he learned that the veteran had 
incurred shrapnel injuries to the chest and ribs while in 
service.  The Board notes the veteran's recitation of the 
history of prior shrapnel injuries to the chest and ribs in 
service; however, based on the evidence submitted, there is 
no indication that the examining physician incorporated the 
veteran's recitation of his history into a medical conclusion 
regarding the etiology of the cervical spine arthritis.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Indeed, although 
Dr. Smith noted that there was some association of osteogenic 
sarcomas to prior bone injuries, he also conceded that there 
was no way of proving any sort of association in the 
veteran's case.  Furthermore, there is no documentation of 
any such injury to the ribs and chest contained in the 
veteran's service medical records.  According to the Court, 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit requirement." Id.  

Thus, the Board finds that the veteran is not shown to have 
had primary lung cancer which could be attributed to his 
presumed exposure to Agent Orange in service, as provided by 
38 C.F.R. § 3.309.  

Furthermore, the veteran is not shown to have had osteogenic 
sarcoma which could be attributed to shrapnel injuries in 
service or any other disease or injury incurred in or 
aggravated by service.  In light of these circumstances, the 
Board must conclude that the appellant has failed to meet her 
initial burden of producing evidence of a well-grounded claim 
of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The appellant has not put VA on notice that competent 
evidence exists that supports her claim that the veteran's 
fatal cancer was due to exposure to Agent Orange or other 
disease or injury which was incurred in or aggravated by 
service.  By this decision, the Board is informing the 
appellant of the evidence necessary to make her claim as set 
forth above well grounded.  

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the appellant's claim 
is well grounded rather than whether she is entitled to 
prevail on the merits, but the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  







ORDER

Service connection for the cause of the veteran's death is 
denied, as a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

